Citation Nr: 0924365	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  04-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The Veteran had active military service from April 1988 to 
August 1992.  He also had 6 months and 14 days of prior 
active service and 7 months and 21 days of prior inactive 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  In September 2000 and August 2006, the Board 
remanded the Veteran's claim for additional development.

As part of the evidentiary development undertaken by the 
agency of original jurisdiction (AOJ) pursuant to the August 
2006 remand, the Veteran was afforded a VA examination of his 
right knee in August 2008 at the VA Medical Center (VAMC) in 
St. Cloud, Minnesota.  Scheduling an examination to address 
the current degree of disability of the Veteran's 
chondromalacia patella of the right knee was appropriate 
given that the most recent examination was conducted in 
August 2002 and there was a suggestion that the disability 
may have worsened.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997).

The Veteran's representative contends that the claim should 
be remanded because the August 2008 examination was not 
adequate on account of the report not being signed by a 
physician.

A review of the August 2008 VA examination report reveals 
that it was a "joints" examination that was conducted by 
M.K.W., a physician's assistant.  She signed the report via 
an electronic signature.  There is no indication that the 
report was signed or otherwise reviewed by a physician.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that VA medical examinations need not 
be conducted by a physician.  An examination may be conducted 
by a non-physician healthcare professional, such as a 
physician's assistant, when the person is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See Cox v. Nicholson, 
20 Vet. App. 563, 569 (2007) (addressing the meaning of 
competent medical evidence in terms of VA's duty to assist 
the Veteran in developing claims); see also 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(a)(1) (2008).  A 
Veteran's Health Administration (VHA) Directive, dated July 
2, 2004, shows that the routine duties of VA physician's 
assistants include performing initial histories and physical 
examinations.  However, the activities of a physician's 
assistant are to be supervised by a physician.  VHA Directive 
2004-029 (July 2, 2004).  Thus, the fact that the August 2008 
VA examination was conducted by a physician's assistant does 
not render the examination inadequate.

Notably, the VA Adjudication and Procedure Manual requires 
that all original examination reports must be signed by a 
physician unless the examination was conducted by a 
psychologist, dentist, audiologist, or optometrist.  M21-1MR, 
Part III, Subpart iv, ch. 3, sec. D.18.a. (2009) (emphasis in 
original).  Examination reports conducted by physician's 
assistants are acceptable if the reports are reviewed and 
signed by a physician.  Id.  Certain official electronic 
copies without actual signatures are acceptable since signed 
copies are maintained by VHA.  Id.  When an examination 
report is not signed by a physician (other than those 
previously cited), the report must be returned to the VAMC.  
See M21-1MR, Part III, Subpart iv, ch. 3, sec. D.18.c.

The August 2008 examination report of record appears to be an 
official electronic copy of the report that does not require 
an actual signature.  However, as noted previously, there is 
no indication that the report was signed or otherwise 
reviewed by a physician.  A physician's name does not follow 
the physician assistant's signature line.  Additionally, the 
"cosigner" section in the header section of the report is 
blank.  Consequently, the Board must remand the claim so that 
a VA examination report that is signed by a physician may be 
obtained.

It appears that the Veteran continues to receive regular 
treatment at the St. Cloud VAMC.  Updated treatment records 
should be obtained in light of the remand.

In August 2008, the Veteran's representative submitted a June 
2008 letter from K.F., M.D., a VA psychiatrist.  Dr. K.F. 
stated that the Veteran has been managing his money quite 
well and that it is recommended that he be given full control 
of his funds.  The statement is significant in light of the 
Board's finding in August 2006 that the Veteran is 
incompetent for VA purposes.  As the issue of competency has 
not currently been developed for appellate review, it is 
referred to the AOJ for appropriate action.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Obtain the Veteran's more recent 
treatment records (since August 2006) 
from the St. Cloud VAMC and associate the 
records with the claims folder.

2.  Contact the St. Cloud VAMC and obtain 
an official copy of the August 2008 VA 
joints examination report that is signed 
by the supervising physician who has 
reviewed the report.

(Arrange for the Veteran to undergo 
another medical examination of the right 
knee only if the above-noted directive 
can not be accomplished.  If he undergoes 
another examination, ensure that the 
report is signed by a physician.)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

